FILED
                                                           SEP 28 2012
                                                       SUSAN M SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
 1                                                       OF THE NINTH CIRCUIT

 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                             ) BAP No. CC-11-1184-PaKiNo
                                        )
 6   JUAN CARLOS ZAPATA and PATRICIA    ) Bk. No. 10-14200-RR
     ULTRERAS,                          )
 7                                      )
                    Debtors.            )
 8   ___________________________________)
                                        )
 9   JUAN CARLOS ZAPATA; PATRICIA       )
     ULTRERAS,                          )
10                                      )
                    Appellants,         )
11                                      )
     v.                                 ) M E M O R A N D U M1
12                                      )
     UNITED STATES TRUSTEE,2            )
13                                      )
                    Appellee.           )
14   ___________________________________)
15                     Submitted Without Oral Argument
                          on September 20, 20123
16
                          Filed - September 28, 2012
17
                Appeal from the United States Bankruptcy Court
18                  for the Central District of California
19            Honorable Robin Riblet, Bankruptcy Judge, Presiding
20
     Appearances:    Appellants Juan Carlos Zapata and Patricia Ultreras
21                   pro se on brief.
22
23        1
             This disposition is not appropriate for publication.
24   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
25   Cir. BAP Rule 8013-1.
          2
26           Although named by appellants as an appellee in this
     appeal, the U.S. Trustee did not participate in the proceedings
27   before the bankruptcy court, and has not appeared in this appeal.
          3
28           Pursuant to Rule 8012, after notice to appellants, the
     Panel unanimously determined after examination of the brief and
     record that oral argument was not needed.

                                      -1-
 1   Before: PAPPAS, KIRSCHER and NOVACK,4 Bankruptcy Judges.
 2
 3           Appellants Juan Carlos Zapata and Patricia Ultreras
 4   (“Debtors”) appeal the orders of the bankruptcy court granting
 5   relief from the stay to Aurora Loan Services, LLC (“Aurora”),
 6   dismissing their chapter 135 case, denying recusal of the
 7   bankruptcy judge, and denying removal of the chapter 13 trustee,
 8   Elizabeth F. Rojas (“Trustee”).      We AFFIRM.
 9                                      FACTS6
10           Debtors filed a chapter 13 petition on August 13, 2010.      The
11   petition was not accompanied by required schedules and statements,
12   and Debtors were directed to provide the missing documents by
13   August 27, 2010.
14           The § 341(a) meeting of creditors was scheduled for
15   September 15; a plan confirmation hearing was set for October 29,
16   2010.       On the Notice of Chapter 13 Bankruptcy Case Meeting to
17   Creditors & Deadlines, Debtors were cautioned that:
18           Appearance by debtor(s) and the attorney for the
             debtor(s) is required at both the Section 341(a) meeting
19           and the confirmation hearing. Unexcused failure by the
             debtor(s) to appear at either the Section 341(a) meeting
20
21
             4
             The Honorable Charles D. Novack, United States Bankruptcy
22   Judge for the Northern District of California, sitting by
     designation.
23
             5
             Unless otherwise indicated, all chapter, section and rule
24   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
25
             6
             Debtors appear pro se and provided few excerpts of record;
26   their brief is also very difficult to understand. We have
     exercised our discretion to consult the bankruptcy court’s docket
27   in Debtors’ bankruptcy case to assist us in ascertaining the
     relevant facts. O'Rourke v. Seaboard Sur. Co. (In re E.R. Fegert,
28   Inc.), 887 F.2d 955, 958 (9th Cir. 1989).

                                         -2-
 1           and/or the confirmation hearing may result in dismissal
             of the case.
 2           Debtors filed a request for additional time to file the
 3   missing schedules, statements and other documents on August 25,
 4   2010.       The bankruptcy court granted the request on September 1,
 5   allowing Debtors until September 10 to submit the missing
 6   documents.      Later in the bankruptcy case, in the court’s
 7   Memorandum Decision of April 4, 2011 (the “Memorandum Decision”),
 8   the court acknowledged that all required documents, including the
 9   Chapter 13 Plan, were submitted by September 10, 2010.      Debtors
10   filed the plan on September 10, 2010, in which they proposed to
11   make thirty-six monthly payments to the trustee of $154.17 each.
12           Aurora filed a motion for relief from stay on August 31,
13   2010.       Aurora alleged that it had acquired title to Debtors’
14   residential real property in Ventura, California (the “Property”)
15   via a foreclosure sale and recorded trustee’s deed.      By its relief
16   from stay motion, Aurora sought authority to evict Debtors from
17   the Property.      The bankruptcy court would later observe that,
18   “according to the bankruptcy docket,” Debtors did not file an
19   opposition to Aurora’s motion.      Memorandum Decision at 3.
20   However, while incorrectly docketed as a “Motion to Extend Time,”
21   Debtors informed the court in a pleading on September 15, 2010,
22   that they opposed Aurora’s motion, and sought additional time to
23   respond.      Even so, their request indicated in the caption: “Oral
24   argument not required.”7
25
             7
26           Pursuant to Local Bankr. R. 9013-1, Debtors were required
     to respond to Aurora’s motion no later than fourteen days before
27   the scheduled hearing on September 29. Debtors’ Motion to Extend
     Time was filed on September 15, or fourteen days before the
28                                                        (continued...)

                                         -3-
 1        The docket reflects that a contested hearing was held on
 2   September 21, 2010.   The bankruptcy court entered its order
 3   granting relief from stay to Aurora on September 24, 2010.     The
 4   relief from stay order was not timely appealed.
 5        The chapter 13 trustee sent the parties in Debtors’ case a
 6   notice on September 28, 2010, rescheduling the § 341(a) meeting to
 7   October 13, 2010 and, on September 29, 2010, sent a notice
 8   resetting the confirmation hearing to November 19, 2010.
 9        The bankruptcy court dismissed the Debtors’ chapter 13 case
10   on October 19, 2010 for their failure to attend the § 341(a)
11   meeting and/or failure to make payments required by § 1326.    In
12   its Memorandum Decision, the court would later state that Debtors
13   had provided no evidence, by affidavit or declaration, that they
14   attended the meeting or provided the documents required by Local
15   Bankr. R. 3015-1(c) (evidence of current income, including pay
16   stubs, tax returns or other equivalent documentation).
17   Additionally, the court would also observe that debtors had never
18   provided evidence that they were current in making the plan
19   payments required by § 1326.
20        Debtors filed an objection to dismissal on October 25, 2010.
21   Debtors stated that they did, indeed, attend the creditors meeting
22
23
          7
           (...continued)
24   scheduled hearing. Debtors ultimately moved under Rule 9024 for
     reconsideration of stay relief on November 16, 2010, arguing that
25   they did not have adequate notice of the hearing on stay relief.
     Again, the caption of this motion indicated “No oral argument
26   requested.” The bankruptcy court’s order denying Debtors’
     Rule 9024 motion is not before us on appeal. And as discussed
27   below, Aurora has apparently carried out its intent to have
     Debtors evicted from the Property, thus likely mooting any appeal
28   of the stay relief order.

                                     -4-
 1   on October 13, although they did not support their allegation with
 2   a sworn statement.   They did not assert that they had begun making
 3   plan payments, even though the first payment under their plan was
 4   due no later than September 13, 2010.   § 1326.   Finally, Debtors
 5   demanded the recusal of the bankruptcy judge and removal of
 6   Trustee.   The objection to dismissal was captioned “No oral
 7   argument requested.”   An identical copy of the October 25
 8   objection was filed with the bankruptcy court on November 8, 2010.
 9        Debtors’ bankruptcy case was closed on December 8, 2010.
10        Debtors moved to reopen the case on March 16, 2011 (the
11   “Reopening Motion”).   The Reopening Motion is missing from the
12   bankruptcy docket, and no copy was provided to the Panel.
13   According to the bankruptcy court’s Memorandum Decision, Debtors’
14   Reopening Motion asked the court to consider Debtors’ October 25
15   objection as a Rule 9023 reconsideration motion, and to reopen the
16   case to allow Debtors to prosecute that reconsideration motion, as
17   well as to provide Debtors an opportunity to convert their case to
18   chapter 7.   According to the court, Debtors sought reconsideration
19   because, in their view, there had been a clear error by the court
20   because Debtors did attend the § 341(a) creditors meeting, because
21   the court failed to provide “notice and a hearing” of the
22   impending dismissal of the bankruptcy case as required by
23   § 1307(c), and because the court’s failure to comply with
24   § 1307(c) deprived them of the opportunity to convert their case
25   to chapter 7.   The bankruptcy court granted the request to reopen
26   the bankruptcy case on April 6, 2011 (the “Reopening Order”).     The
27   Reopening Order referred to the court’s Memorandum Decision of the
28   same date for its findings and conclusions regarding the court’s

                                     -5-
 1   reasons for dismissal, and reopened the case to allow Debtors to
 2   convert their case to chapter 7 no later than twenty-one days from
 3   entry of the Reopening Order.   Also on April 6, the bankruptcy
 4   court entered orders denying Debtors’ request that the bankruptcy
 5   court recuse itself, and denying their request to remove Trustee
 6   (the “Recusal Order”).
 7        The court’s Memorandum Decision at the center of this appeal
 8   consists of a nine-page explanation of the history of the
 9   bankruptcy case and a presentation of the court’s findings in
10   support of its decisions to deny reconsideration of the dismissal
11   order and in support of the Recusal Order.   In the Memorandum
12   Decision, the bankruptcy court observed that Debtors’ October 25
13   objection could properly be viewed as a motion to alter or amend a
14   judgment under Rule 9023 (Civil Rule 59(e)), which was timely
15   submitted within fourteen days of the court’s dismissal order.
16   The court denied reconsideration of the dismissal order because
17   the court had made no error in its dismissal order: there was no
18   evidence submitted that Debtors attended the § 341(a) meeting or
19   that they had begun payments required by § 1326.   And as to
20   Debtors’ assertion that they had no opportunity to convert their
21   case to a case under chapter 7, the court ruled that it had
22   reopened the case and Debtors would be allowed to convert the case
23   to chapter 7 within twenty-one days of entry of the Reopen Order
24   or the case would again be dismissed.
25        As to Debtors’ demand that the bankruptcy judge recuse, the
26   court observed that Debtors had not presented any credible
27   evidence that the bankruptcy judge had acted in a manner in which
28   impartiality could be questioned, nor any evidence to show bias or

                                     -6-
 1   prejudice.    The court denied the recusal request.
 2        The bankruptcy court also noted that, once assigned, a
 3   chapter 13 trustee can be removed only if the court finds “cause”
 4   for removal after notice and a hearing.     Debtors did not provide
 5   notice to Trustee of their request for Trustee’s removal.
 6   Further, Debtors provided no evidence that would support a finding
 7   of cause for removal of Trustee.    The court denied the removal
 8   motion.
 9        On April 6, 2011, the bankruptcy court entered an order
10   denying reconsideration of the dismissal order, except that it
11   would be modified for the limited purpose of allowing Debtors to
12   request conversion of the case to chapter 7, and denying Debtors’
13   request to recuse the bankruptcy judge and remove Trustee (the
14   “Order Denying Reconsideration”).
15        Debtors filed a timely appeal on April 20, 2011.
16                                JURISDICTION
17        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
18   and 157(b)(2)(A).   We have jurisdiction under 28 U.S.C. § 158.
19                                   ISSUE
20        Whether the bankruptcy court abused its discretion in denying
21   reconsideration of its dismissal order.
22        Whether the bankruptcy court abused its discretion in denying
23   Debtors’ request for recusal of the bankruptcy court and removal
24   of Trustee.
25                             STANDARD OF REVIEW
26        The bankruptcy court’s denial of reconsideration under
27   Rule 9023 (Civil Rule 59(e)) is reviewed for abuse of discretion.
28   Determan v. Sandoval (In re Sandoval), 186 B.R. 490, 493 (9th Cir.

                                      -7-
 1   BAP 1995).
 2           A court’s denial of a motion for recusal of the court is
 3   reviewed for abuse of discretion.       United States v. Martin,
 4   278 F.3d 988, 1005 (9th Cir 2002).
 5           A bankruptcy court’s denial of a motion to remove a trustee
 6   is reviewed for abuse of discretion.      Dye v. Brown (In re AFI
 7   Holding, Inc.), 530 F.3d 832, 838 (9th Cir. 2008).
 8           In determining whether a bankruptcy court abused its
 9   discretion, we review whether the bankruptcy court applied the
10   correct rule of law.    United States v. Hinkson, 585 F.3d 1247,
11   1262 (9th Cir. 2009) (en banc).    We then determine whether the
12   court’s application of that rule was illogical, implausible, or
13   without support in inferences that may be drawn from the facts in
14   the record.    Id. (quoting Anderson v. City of Bessemer City, N.C.,
15   470 U.S. 564, 577 (1985)).
16                                  DISCUSSION
17           As a preliminary matter, we note that Debtors appear to seek
18   review in this appeal of the bankruptcy court’s order granting
19   relief from stay to Aurora to proceed with their eviction.         This
20   matter is not properly before the Panel.      Orders granting relief
21   from stay are final orders.    As such, they must be appealed within
22   the fourteen-day period prescribed in Rule 8002(a).      Groshong v.
23   Sapp (In re MILA, Inc.), 423 B.R. 537, 542 (9th Cir. BAP 2010).
24   The order granting relief from stay was entered on September 24,
25   2010.    Debtors did not appeal that order within the fourteen-day
26   period that expired on October 8, 2010.      In any case, such an
27   appeal would likely be moot, in that Debtors informed the
28   bankruptcy court on December 8, 2010, that Aurora had carried out

                                       -8-
 1   the eviction.
 2   I.      The bankruptcy court did not abuse its discretion in denying
             Debtor’s Rule 9023 motion to reconsider its dismissal order.
 3
 4           Debtors filed their objection to the dismissal order on
 5   October 25, 2010, six days after the bankruptcy court entered the
 6   order on October 19, 2010.    Although it was too late to consider
 7   the objection before the bankruptcy court dismissed the case, the
 8   court was seemingly aware of its responsibility to treat pro se
 9   litigants and their pleadings with liberality.     Kashani v. Fulton
10   (In re Kashani), 190 B.R. 875, 883 (9th Cir. BAP      1995).
11   Consequently, the bankruptcy court could properly treat Debtors’
12   objection as a motion for reconsideration of the dismissal order.
13   Rule 9023 (incorporating Civil Rule 59(e)) (which authorizes a
14   motion to alter or amend a judgment filed not later than fourteen
15   days after entry of judgment).
16           Reconsideration under Civil Rule 59(e) is an extraordinary
17   remedy to be used sparingly “in the interests of finality and
18   conservation of judicial resources.”     Carroll v. Nakatani,
19   342 F.3d 934, 945 (9th Cir. 2003).      Courts in the Ninth Circuit
20   should not allow reconsideration simply to allow the litigant a
21   “second bite of the apple.”    Alexander v. Bleau (In re Negrete),
22   183 B.R. 195, 198 (9th Cir. BAP 1995).     According to our Court of
23   Appeals, courts should not reconsider their earlier orders unless
24   there is “newly discovered evidence, [the court] committed clear
25   error, or if there is an intervening change in the controlling
26   law.”    Kona Enters. v. Estate of Bishop, 229 F.3d 877, 890 (9th
27   Cir. 2000).
28           Debtors assert that the bankruptcy court committed error

                                       -9-
 1   because the dismissal order was: (1) “based on a falsehood”
 2   because, contrary to the dismissal order, Debtors did attend the
 3   § 341(a) creditors meeting; and (2) the dismissal order was
 4   “against the law” because the case was not dismissed “after notice
 5   and a hearing” as required by § 1307, which in turn deprived
 6   Debtors of their right to convert the case to chapter 7.   Debtors
 7   arguments are without merit.
 8        The bankruptcy court’s dismissal order of October 19, 2010,
 9   was entered because Debtors had not attended the § 341(a) meeting
10   “and/or” had not made the payments to the chapter 13 trustee
11   required by § 1326(a)(1).   Although under some circumstances the
12   Panel might consider such an order insufficiently clear regarding
13   grounds on which the bankruptcy court dismissed the case, in this
14   case the court also made detailed findings explaining that Debtors
15   had both failed to attend the meeting and had failed to make the
16   payments.
17        A debtor “must appear and submit to examination under oath at
18   a meeting of creditors under section 341(a) of this title.”
19   § 343.   A bankruptcy court may dismiss a case for the unexcused
20   failure by the debtor to attend the § 341(a) meeting of creditors.
21   Bernard v. Coyne (In re Bernard), 40 F.3d 1028, 1030 (9th Cir.
22   1994); In re Burgos, 476 B.R. 107, 113 (Bankr. S.D.N.Y.)
23   (chapter 13 debtor’s unexcused failure to attend § 341(a) meeting
24   is grounds for dismissal); In re Yensen, 187 B.R. 676, 677-78
25   (Bankr. D. Idaho 1995) (chapter 13 debtor’s willful failure to
26   attend § 341(a) meeting was grounds for dismissal).
27        Debtors did not provide the bankruptcy court with evidence
28   that they had attended the meeting.    Arguments in pleadings and

                                     -10-
 1   statements of counsel (or of pro se parties) are not evidence.
 2   Runningeagle v. Ryan, 686 F.3d 758, 776 (9th Cir. 2012).        Thus,
 3   the Panel cannot conclude on the record before us that the
 4   bankruptcy court erred when it decided that Debtors had not
 5   attended the meeting, or that they had not provided the documents
 6   required by local bankruptcy rules.      Such failure constituted
 7   grounds for dismissal of their chapter 13 case.
 8           Moreover, Debtors have never argued before the bankruptcy
 9   court, or in this appeal, that they began making payments under
10   their plan within thirty days of filing their petition, as
11   required by the Bankruptcy Code.    Section 1326 provides that:
12   “(a)(1) Unless the court orders otherwise, the debtor shall
13   commence making payments not later than 30 days after the date of
14   the filing of the plan or the order for relief, whichever is
15   earlier, in the amount — (A) proposed by the plan to the
16   trustee[.]”    § 1326(a)(1)(A).   The order for relief in this case
17   was deemed entered on the date of filing the petition, August 13,
18   2010.    § 301(b).   Debtors’ plan provided that they would make
19   payments of $154.17 for thirty-six months.     Debtors have not
20   argued in either the bankruptcy court or in this appeal that they
21   made the payments to Trustee, nor have they provided any excuse
22   for any failure to make the payments.     Failure to make the
23   payments required by § 1326(a) is a sufficient ground for
24   dismissal of the chapter 13 case.    § 1307(c)(4); In re Maali,
25   452 B.R. 325 (D. Mass. 2010); In re Miller, 2009 WL 174902 * 2
26   (S.D.N.Y. 2009); In re Skinner, 2008 WL 2695650 * 5 (Bankr. D. Or.
27   2008); In re Huerta, 137 B.R. 356, 375 (Bankr. C.D. Cal. 1992)
28   (“Debtors' willful failure to make payments to the Chapter 13

                                       -11-
 1   Trustee not only constitutes grounds for dismissal under 11 U.S.C.
 2   § 1307(c)(4), but also constituted ‘willful failure to appear’
 3   before this Court in proper prosecution of the instant case,
 4   within the meaning of 11 U.S.C. § 109(g).”).      Indeed, the one
 5   circuit court to rule on failure to pay under § 1326 held that
 6   even a ten-day delay in commencing payments, without an adequate
 7   explanation, was grounds for dismissal of a chapter 13 petition.
 8   In re MacDonald, 118 F.3d 568, 570 (7th Cir. 1997).
 9        Debtors have not shown that there was any error in the
10   bankruptcy court’s finding that they had not attended the § 341(a)
11   meeting of creditors or that they had not commenced making timely
12   payments as required by § 1326.
13        Debtors also argue that the bankruptcy court erred by failing
14   to provide them notice, and opportunity for a hearing, concerning
15   the impending dismissal of the bankruptcy case.      Debtors are
16   incorrect.   As discussed above, the bankruptcy court clearly
17   provided the required notice to Debtors at the time they filed
18   their petition that the failure to attend the § 341(a) meeting of
19   creditors may result in dismissal.       And in their objection to
20   dismissal, Debtors waived any opportunity for a hearing when they
21   captioned their pleading, “No oral argument requested.”      Further,
22   Debtors’ argument that the bankruptcy court failed to allow them a
23   hearing under § 1307(c) apparently relates to Debtors’ interest in
24   converting their case to chapter 7.      If so, Debtors suffered no
25   prejudice, because the bankruptcy court in its order provided that
26   Debtors could request to convert the bankruptcy case to a chapter7
27   case within twenty-one days of entry of the order.
28        Because Debtors have not established that the bankruptcy

                                       -12-
 1   court erred in its dismissal order, the court did not abuse its
 2   discretion in denying reconsideration of that dismissal order.
 3   II.   The bankruptcy court did not abuse its discretion in denying
           the motions to recuse the bankruptcy court or remove Trustee.
 4
 5         The general recusal statute for federal judges, 28 U.S.C.
 6   § 455(a), provides that “any justice, judge, or magistrate of the
 7   United States shall disqualify himself in any proceeding in which
 8   his impartiality might reasonably be questioned.”   A judge is also
 9   disqualified if he or she demonstrates “a personal bias or
10   prejudice” concerning a party.   28 U.S.C. § 455(b)(1).   These
11   general provisions apply to recusal demands made regarding
12   bankruptcy judges.   Focus Media, Inc. v. NBC (In re Focus Media,
13   Inc.), 378 F.3d 922, 929 (9th Cir. 2004).   The terms bias or
14   prejudice “connote a favorable or unfavorable disposition or
15   opinion that is somehow wrongful or inappropriate, either because
16   it is undeserved, or because it rests upon knowledge that the
17   subject ought not to possess.”   Liteky v. United States, 510 U.S.
18   540, 555 (1993).   To gauge the merits of a recusal request, the
19   bankruptcy court, and this Panel, must decide “whether a
20   reasonable person with knowledge of all the facts would conclude
21   that a judge's impartiality might reasonably be questioned.”
22   Cordoza v. Pac. States Steel Corp., 320 F.3d 989, 999 (9th Cir.
23   2003) (quoting   Milgard Tempering, Inc. v. Selas Corp. of America,
24   902 F.2d 703, 714 (9th Cir. 1990)).
25         Debtors did not present any evidence in the bankruptcy court,
26   or even reasoned argument in this appeal, that would support
27   recusal of the bankruptcy judge.   Instead, in their brief they
28   suggest recusal was appropriate because: “Perhaps the court’s

                                      -13-
 1   standards as expressed by Judge Riblet were far too high and meant
 2   to discourage ordinary people like ourselves from seeking relief
 3   under this nation’s laws.”   Debtors do not allege that the
 4   bankruptcy court was impartial, harbored bias or prejudice, or
 5   derived its rulings from extrajudicial sources.    Rather, it is
 6   apparent that they simply do not agree with the court’s rulings.
 7   Simply disagreeing with the court is not grounds for recusal of a
 8   federal judge.   Liteky, 510 U.S. at 555.   The bankruptcy court did
 9   not abuse its discretion in denying Debtors’ recusal motion.
10        Similarly, the case law disfavors attempts to remove a
11   trustee from participation in a bankruptcy case.   Indeed, a
12   trustee may only be removed if the bankruptcy court finds cause to
13   do so after notice and a hearing.   § 324(a).
14        The BAP has previously examined what constitutes cause for
15   removal of a trustee under § 324(a).    Dye v. Brown (In re AFI
16   Holding, Inc.), 355 B.R. 139, 149-51 (9th Cir. BAP 2006), aff’d
17   and adopted, 530 F.3d 832, 838 (9th Cir. 2008).    The factors to be
18   considered by the bankruptcy court in determining if a trustee
19   should be removed include:   (1) a lack of disinterestedness and
20   potential for conflict of interest, id. at 838; (2) perception of
21   the trustee’s activity by creditors, id. at 849; or (3) trustee
22   incompetence, misconduct or failure to perform duties, id. at 845.
23   The test for the existence of cause for removal is based on the
24   totality of the circumstances.   Id. at 848.
25        Debtors do not specifically address their objections to
26   Trustee’s service in their brief.   Indeed, the only documented
27   charge is contained in Debtors’ letter to the U.S. Trustee, where
28   they suggest, without elaboration, that Trustee was somehow

                                      -14-
 1   instrumental in the sheriff’s eviction of Debtors from their
 2   Property.   Debtors do not argue that Trustee’s actions amount to
 3   misfeasance.
 4        We conclude that Debtors have not shown that any cause
 5   existed to remove Trustee and, therefore, the bankruptcy court did
 6   not abuse its discretion in denying their motion to remove
 7   Trustee.
 8                                CONCLUSION
 9        We AFFIRM the orders of the bankruptcy court.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -15-